Citation Nr: 0413504	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  97-08 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to March 21, 1996, for 
the grant of service connection for dysthymic disorder.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to July 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In April 1998, the Board, inter alia, denied the claim for an 
effective date prior to March 21, 1996, for the grant of 
service connection for dysthymic disorder.  The veteran filed 
a timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2001, the VA's General 
Counsel filed a Motion for Remand and to Stay Proceedings.  
The motion requested that the Court vacate the Board's 
decision and remand the issue for readjudication in light of 
the Veterans Claims Assistance Act of 2000 (VCAA).  In May 
2001, the Court granted the motion to vacate the Board 
decision and to remand the matter to the Board.

In a May 2002 decision, the Board again denied the claim for 
an effective date prior to March 21, 1996, for the grant of 
service connection for dysthymic disorder.  The Board also 
remanded other claims to the RO for further development and 
adjudicative action, but these claims have not yet been 
recertified to the Board for appellate review.  The veteran 
filed a timely appeal to the Court.  In September 2003, a 
Joint Motion for Remand was submitted to the Court, 
requesting that the Court vacate the Board's decision 
regarding the claim for an earlier effective date for the 
grant of service connection for dysthymic disorder and remand 
the issue for readjudication in light of the duty-to-notify 
provision of the VCAA.  In October 2003, the Court issued an 
Order granting the motion to vacate the Board decision and to 
remand the matter to the Board.

The veteran provided oral testimony before a hearing officer 
and a Veterans Law Judge.  Since the Veterans Law Judge who 
conducted the November 1997 videoconference hearing is no 
longer employed at the Board, the Board asked the 
representative in a December 2003 letter whether the veteran 
wanted another hearing, before a currently sitting Veterans 
Law Judge, and if so, what type of hearing.  In January 2004, 
the veteran's attorney indicated that the veteran did not 
want another hearing.

This appeal is REMANDED to the RO via the Veterans Benefit 
Administration (VBA) Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.

The Board again notes that in a January 2002 statement, the 
representative raised the issue of whether there was clear 
and unmistakable error in an August 1994 rating decision in 
not granting service connection for a psychiatric disorder as 
secondary to the service-connected rheumatoid arthritis.  
This matter is referred to the RO.


REMAND

VA has a duty to notify the claimant as to the information 
and evidence necessary for claim substantiation.  In the 
instant case, the veteran has not been furnished with 
adequate information with regard to the claim on appeal as to 
VA's obligations as defined by the Court in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, in a March 2004 statement, the veteran's 
attorney argued that the veteran has post-traumatic stress 
disorder (PTSD) that is a part of the service-connected 
dysthymic disorder.  The veteran's attorney contends that the 
veteran's claim for an earlier effective date for his 
service-connected dysthymic disorder and the issue of PTSD 
are inextricably intertwined.  The record indicates that the 
Board previously denied direct service connection for PTSD in 
a March 1994.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant, through 
his representative, (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claims, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.

2.  Thereafter, the RO should 
readjudicate the veteran's claim to 
include the argument that the veteran's 
dysthymic disorder includes PTSD and as 
such is related to the claim for an 
earlier effective date of the grant of 
service connection for dysthymic 
disorder.  If the benefit sought on 
appeal remains denied, the veteran 
through his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




